DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.
Applicant states (pp. 14) that Iyer does not use value matching between a value stored and a value generated from the metadata index to validate a target location. Examiner respectfully disagrees.
Iyer processes storage access requests of objects from clients (fig. 2, #26; 6:25-29), and provides early detection of faults and errors, including metadata inconsistency (17:28-36), by comparing CRCs (i.e., values) of metadata entries generated and stored in the slice map and their corresponding slice marks. If there is mismatch (i.e., value not matching), entries of target locations are flagged as corrupted (i.e., invalidated) (14:7-18).
Applicant further states that Halevi does not use values from physical lanes to validate metadata index values for the logical-to-physical mapping of data object storage requests. This is correct. Again, this is taught instead by Iyer.
Iyer teaches a network file system with a sparse volume of logical data storage mapped to slices (i.e., lanes) of physical data storage (2:37-41). As explained above, Iyer compares CRCs .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. US patent 8,037,345 [herein “Iyer”], and further in view of Halevi et al. Strengthening Digital Signatures Via Randomized Hashing. CRYPTO 2006, pp. 41-59, 2006 [herein “Halevi”].
Claim 1 recites “A method, comprising: requesting a metadata index from non-volatile storage in a distributed storage system, wherein the metadata index includes: a metadata-stored lane identifier uniquely configured to identify a lane in a storage area of the distributed storage system;”
Iyer teaches a network file system with a sparse volume of logical data storage mapped to slices (i.e., lanes) of physical data storage (2:37-41). An initial root slice contains a slice map (i.e., metadata index) with a metadata entry for every slice, including a slice identifier (i.e., lane identifier) to identify the slice (fig. 14; 8:4-8).
Claim 1 further recites “a metadata-stored random number unique to the lane; and”.
Iyer does not disclose this limitation; however, Halevi applies randomization (i.e., random number) to the input (i.e., lane identifier) of a cryptographic hash function to achieve strong collision resistance in the output (Halevi: Abstract).
Claim 1 further recites “a plurality of segment index numbers corresponding to data objects stored in the lane; and”.
Every slice in Iyer contains a plurality of cylinder groups, or CG (10:3-5), each of which in turn contains a plurality of blocks (i.e., segments) (10:14-20) as object storage (17:58-60), uniquely identified by block numbers (i.e., segment index numbers) (fig. 7, 10:26-34).
Claim 1 further recites “the lane corresponds to physical storage locations in a non-volatile storage device of the distributed storage system;”
Iyer teaches a network file system with a sparse volume of logical data storage mapped to slices (i.e., locations) of physical data storage (2:37-41).
Claim 1 further recites “reading a lane-stored lane header in the storage area of the distributed storage system pointed to by the metadata-stored lane identifier, wherein the lane-stored lane header includes: a lane-stored lane identifier; a lane-stored random number; and a lane-stored lane magic value;”
Besides the slice map stored at the root slice (metadata-stored) in Iyer, a copy of lane metadata (i.e., lane identifier and random number) also resides (i.e., lane-stored) in a slice mark associated with every slice (i.e., lane header) (12:13-15). Every metadata entry in the slice map and slice marks has a respective cyclic redundancy check, or CRC 
Claim 1 further recites “generating, in the metadata index, the metadata-stored random number and a metadata-generated lane magic value based on the metadata-stored lane identifier;”
Iyer does not disclose this limitation; however, Halevi applies randomization (i.e., random number) to the input (i.e., lane identifier) of a cryptographic hash function to achieve strong collision resistance in the output (i.e., lane magic value) (Halevi: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iyer with Halevi. One having ordinary skill in the art would have found motivation to utilize Halevi to randomize a slice identifier before generating a hash value as its CRC, to reduce the possibility of hash collision.
Claim 1 further recites “in response to the metadata-generated lane magic value matching the lane-stored lane magic value, identifying the lane in the storage area of the distributed storage system as an active lane for a storage request for a data object; and processing the storage request for the data object.”
Iyer processes storage access requests of objects from clients (fig. 2, #26; 6:25-29), and provides early detection of faults and errors, including metadata inconsistency (17:28-36), by comparing CRCs of entries in the slice map and their corresponding 
Claims 11 and 20 are analogous to claim 1, and are similarly rejected.

Claim 3 recites “The method of claim 1, further comprising: in response to identifying the lane in the storage area as an active lane: reading a metadata first segment index number from the metadata index; reading a lane-stored first segment header, designated by the metadata first segment index number, of a first segment in the storage area of the active lane of the distributed storage system, wherein the lane-stored first segment header includes a lane-stored first segment magic value and a lane-stored first segment index number configured to uniquely identify the first segment;”
Every slice in Iyer contains a plurality of cylinder groups, or CG (10:3-5), each of which in turn contains a plurality of blocks (i.e., segments) (10:14-20), uniquely identified (i.e., designated) by block number (i.e., segment index number) (fig. 7, 10:26-34). Each CG contains (i.e., lane-stored) a list (i.e., metadata index) of per-block metadata, or BMD (i.e., segment header) for each block in the CG (10:14-20).
Claim 3 further recites “generating, in the metadata index, the metadata-stored random number and a metadata-generated first segment magic value based on the metadata first segment index number; and”.
Iyer teaches claim 1, but does not disclose this limitation; however, Halevi applies randomization (i.e., random number) to the input (i.e., segment index number) Halevi: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iyer with Halevi. One having ordinary skill in the art would have found motivation to utilize Halevi to randomize a slice identifier before generating a hash value as its CRC, to reduce the possibility of hash collision.
Claim 3 further recites “in response to the metadata-generated first segment magic value matching the lane-stored first segment magic value, identifying the first segment in the storage area as an active storage first segment in the active lane of the distributed storage system.”
Iyer detects object-level corruption by using CRCs (i.e., magic value) on these objects (i.e., segment index number) and their containing blocks, where the computed (i.e., metadata-generated) object CRCs are compared to the stored (i.e., lane-stored) BMD for possible corruption (i.e., non-active segment) (17:36-43).
Claim 13 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 3, wherein matching the lane-stored first segment magic value further comprises: generating a sequentially-generated second segment index number that is sequentially next following the lane-stored first segment index number; reading a lane-stored second segment header, designated by the sequentially-generated second segment index number, of a second segment in the storage area of the active lane of the distributed storage system, wherein the lane-stored second segment header includes a lane-stored second segment magic value and a lane-stored second segment index number configured to uniquely identify the second segment; and”.
Every slice in Iyer contains a plurality of cylinder groups, or CG (10:3-5), each of which in turn contains a plurality of blocks (i.e., segments) (10:14-20), uniquely identified (i.e., designated) by block number (i.e., segment index number) (fig. 7, 10:26-34). Each CG contains (i.e., lane-stored) a list (i.e., metadata index) of BMD (i.e., segment header) for each block in the CG (10:14-20).
Claim 4 further recites “generating, in the metadata index, the metadata-stored random number and a sequentially-generated second segment magic value based on the sequentially-generated second segment index number.”
Iyer teaches claim 3, but does not disclose this limitation; however, Halevi applies randomization (i.e., random number) to the input (i.e., segment index number) of a cryptographic hash function to achieve strong collision resistance in the output (i.e., segment magic value) (Halevi: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iyer with Halevi. One having ordinary skill in the art would have found motivation to utilize Halevi to randomize a slice identifier before generating a hash value as its CRC, to reduce the possibility of hash collision.
Claim 14 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 4, wherein matching the lane-stored first segment magic value further comprises, in response to the sequentially-generated second segment magic value matching the lane-stored second segment magic value, identifying the second segment in the storage area as a second active storage second segment in the active lane of the distributed storage system.”
Iyer detects object-level corruption by using CRCs (i.e., magic value) on these objects (i.e., segment index number) and their containing blocks, where the computed (i.e., metadata-generated) object CRCs are compared to the stored (i.e., lane-stored) BMD for possible corruption (i.e., non-active segment) (17:36-43).
	Claim 15 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 4, wherein matching the lane-stored first segment magic value further comprises, in response to the sequentially-generated second segment index number being absent from the metadata index, writing the sequentially-generated second segment index number to the metadata index.”
When a block in Iyer (i.e., second segment) is first allocated (i.e., absent), its BMD (i.e., segment index number) is added (i.e., written) to the BMD list (i.e., metadata index) (18:11-25).
Claim 16 is analogous to claim 6, and is similarly rejected.

Claim 7 recites “The method of claim 3, wherein the first segment further comprises a first footer that includes a first footer segment magic value configured to match the lane-stored lane magic value.”
For automatic or deterministic recovery from a faulted system, Iyer provides additional redundancy to prevent the metadata from becoming a single point of failure (12: 25-27). In particular, detection of object-level corruption is enabled by CRCs (i.e., magic value) on these objects and their containing objects (17:36-43).
Claim 17 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 1, further comprising: in response to identifying the lane in the storage area as an active lane: reading a lane-stored first segment header of a first segment in the storage area of the active lane of the distributed storage system, wherein the lane-stored first segment header includes a lane-stored first segment magic value and a lane-stored first segment index number configured to uniquely identify the first segment;”
Every slice in Iyer contains a plurality of cylinder groups, or CG (10:3-5), each of which in turn contains a plurality of blocks (i.e., segments) (10:14-20), uniquely identified (i.e., designated) by block number (i.e., segment index number) (fig. 7, 10:26-34). Each CG contains (i.e., lane-stored) a list (i.e., metadata index) of per-block metadata, or BMD (i.e., segment header) for each block in the CG (10:14-20).
	Claim 8 further recites “generating a lane-generated first segment magic value based on the lane-stored first segment index number and the lane-stored random number in the lane-stored lane header; and”.
Iyer teaches claim 1, but does not disclose this limitation; however, Halevi applies randomization (i.e., random number) to the input (i.e., segment index number) of a cryptographic hash function to achieve strong collision resistance in the output (i.e., segment magic value) (Halevi: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iyer with Halevi. One having ordinary skill in the art would have found motivation to utilize Halevi to randomize a slice identifier before generating a hash value as its CRC, to reduce the possibility of hash collision.
	Claim 8 further recites “in response to the lane-generated first segment magic value not matching the lane-stored first segment magic value, identifying the first segment in the storage area as an available storage first segment in the active lane of the distributed storage system.”
Iyer detects object-level corruption by using CRCs (i.e., magic value) on these objects (i.e., segment index number) and their containing blocks, where the computed (i.e., metadata-generated) object CRCs are compared to the stored (i.e., lane-stored) BMD for possible corruption (i.e., available segment) (17:36-43).
Claim 18 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 1, further comprising changing the lane-stored random number to effectively erase the storage area of the lane in the distributed storage system.”
Iyer provides early detection of faults and errors, including metadata inconsistency (17:28-36), by comparing CRCs of entries in the slice map and their corresponding entries in the slice marks. If there is no mismatch, entries are not corrupted (i.e., lane is active) (14:7-18).
Iyer teaches claim 1, but does not disclose this claim; however, Halevi applies randomization (i.e., random number) to the input (i.e., lane identifier) of a cryptographic hash function to achieve strong collision resistance in the output (i.e., lane magic value) (Halevi: Abstract). When the random number changes, computed CRC (i.e., metadata-generated magic value) won't match stored (i.e., lane-stored magic value), causing the lane to become inactive (i.e., erase lane).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iyer with Halevi. One having ordinary skill in the art would have found motivation to use Halevi in Iyer to optimize the performance of lane reallocation.
Claim 19 is analogous to claim 9, and is similarly rejected.

Claim 10 recites “The method of claim 1, wherein requesting the metadata index further comprising: retrieving a non-volatilely stored metadata index from the non-volatile storage; and generating the metadata index in volatile storage.”
Iyer’s file system objects (i.e., metadata index) are both stored on-disk (i.e., non-volatile storage) as well as cached in memory (i.e., volatile storage) (17:60-64).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer as applied to claims 1 and 11 above respectively, in view of Halevi, and further in view of When you XOR a random number with non-random number, does that give you a new random number? Https://security.stackexchange.com/questions/195196/, 2018 [herein “Randomize”].
Claim 2 recites “The method of claim 1, wherein generating the metadata-generated lane magic value includes exclusive OR-ing the metadata-stored lane identifier with the metadata-stored random number.”
Iyer and Halevi teach claim 1, where Halevi applies randomization (i.e., random number) to the input (i.e., lane identifier) of a cryptographic hash function to achieve strong collision resistance in the output (i.e., lane magic value) (Halevi: Abstract). Iyer and Halevi do not disclose this claim; however, a lane identifier XOR’ed with a random number results in a randomized lane identifier (Randomize: pp. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Iyer and Halevi with Randomize. One having ordinary skill in the art would have found motivation to achieve Halevi’s randomization of Iyer’s lane identifier by XOR’ing it with a random number.
Claim 12 is analogous to claim 2, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163